DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wireline-free actuation”, “sliding sleeves”, “shaped charges” “soluble or dissolvable material” and the “charges mounted at an exterior of the wellbore casing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 9 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The above claims recite “the damage avoidance mode”, and this limitation is unclear as to its actual meaning as it would seem to be obvious to operate the fracturing equipment, e.g. the pump so as to avoid damage to the unit.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0030963 A1 (Demong et al.) in view of US 2015/0176387 (Wutherich).
As concerns claim 1, Demong et al. discloses a method for conducting a hydraulic fracturing job on a plurality of wellbores in a subterranean formation using the same pump, the method comprising: the operating capacity would be an obviously “known” parameter of a given pump, a typical well pump could be measured in barrels per minute); fluidly connecting the pump 28 with each of a plurality of cased wellbores in a subterranean formation for providing pumped fracturing fluid to each of the wellbores (see figure 1, the casing is shown at 32 in figure 2); wherein each of the plurality of wellbores has at least one perforation 33 through a casing of the wellbore but lacks to expressly disclose wherein each perforation has a known rate range within which fracturing fluid is required to be provided to the perforation to successfully fracture the subterranean formation outside the perforation, through the perforation; and wherein the wellbores constituting the plurality of wellbores that are fluidly connected to the pump are configured so that the pump provides fracturing fluid to each of the perforations within the known rate range of the respective perforation to successfully fracture the subterranean formation outside the perforation. Nevertheless Wutherich discloses a method for conducting a hydraulic fracturing job wherein each perforation has a known rate range within which fracturing fluid is required to be provided to the perforation to successfully fracture the subterranean formation outside the perforation, through the perforation (see, 0044) so that the wellbores that are fluidly connected to the pump are configured so that the pump provides fracturing fluid to each of the perforations within the known rate range of the respective perforation to successfully fracture the subterranean formation outside the perforation (0048-0049). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to configure the perforations within known rate ranges to obtain the predictable result of developing an overall hydraulic strategy, which can result in decreased costs associated with fracturing the wells as well as improving the production of the wells.

As concerns claim 4, Demong et al. discloses the method as recited in claim 1, wherein a duration of the fracturing job of the plurality of wellbores is one of a period of time measured from when fracturing fluid is first provided to all of the plurality of wellbores simultaneously by the pump and continues as long as fracturing fluid is being provided simultaneously by the pump to all of the plurality of wellbores; 41Halliburton Ref: 2019-IPM-103496 U2 US Polsinelli Ref.: 10050US-652766 a period of time measured from when fracturing fluid is first provided to any of the plurality of wellbores by the pump and continues as long as fracturing fluid is being provided to any of the plurality of wellbores; and a period of time measured from when fracturing fluid is first provided to all of the plurality of wellbores simultaneously by the pump and continues as long as fracturing fluid is being provided by the pump to any of the plurality of wellbores (see 0023, the fracturing fluid can be selectively pumped by the pumping unit 28 to any or all of the wellbores).
As concerns claims 5 and 6, it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed operating speeds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
As concerns claim 8, Wutherich discloses the method as recited in claim 1, wherein the perforations in each wellbore are created in clusters of any one of: (i) one, (ii) two, (iii) three, (iv) four, (v) five or (vi) six perforations per cluster (see at least figure 8).
coiled tubing, see 0029).
	As concerns claim 11, Demong et al. discloses the method as recited in claim 1, further comprising creating a predominance of the perforations in the wellbores using wireline-free actuation (see 0029) and thereby enabling substantially continuous operation of the fluid pump to be conducted during one of a predominance of a duration of the fracturing job; as much as seventy percent of a duration of the fracturing job; as much as ninety percent of a duration of the fracturing job; as much as ninety-five percent of a duration of the fracturing job; or a substantial entirety of a duration of the fracturing job. (Examiner’s note: *The limitations following the “wireline free actuation” are examples of an intended use statements that fail to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of an assembly, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner notes that the apparatus and method disclosed by Demong et al. is entirely capable of the intended use statement. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
	As concerns claim 12, Official Notice is taken that fracturing sleeves, shaped charges and pre-formed apertures in well casings are well known and obvious method for creating perforations in a well casing.
	As concerns claim 13, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
	
the ranges are disclosed at 0093)
As concerns claim 16, Demong et al. discloses a single pumping system for conducting a hydraulic fracturing job on a plurality of wellbores in a subterranean formation, the single pumping system comprising: a fluid pump 28 of known operating pump capacity, wherein the operating pump capacity is measurable in barrels per minute (the operating capacity would be an obviously “known” parameter of a given pump, a typical well pump could be measured in barrels per minute); 43Halliburton Ref: 2019-IPM-103496 U2 US Polsinelli Ref.: 10050US-652766 one or more fluid couplings 24 that fluidly connect the pump with each of a plurality of cased wellbores in a subterranean formation for providing pumped fracturing fluid to each of the wellbores (see figure 2 and 0025, the casing is shown at 32); wherein each of the plurality of wellbores has at least one perforation 33 through a casing of the wellbore but lacks to expressly disclose wherein each perforation has a known rate range within which fracturing fluid is required to be provided to the perforation to successfully fracture the subterranean formation outside the perforation, through the perforation; and wherein the wellbores constituting the plurality of wellbores that are fluidly connected to the pump are configured so that the pump provides fracturing fluid to each of the perforations within the known rate range of the respective perforation to successfully fracture the subterranean formation outside the perforation; nevertheless Wutherich discloses a method for conducting a hydraulic fracturing job wherein each perforation has a known rate range within which fracturing fluid is required to be provided to the perforation to successfully fracture the subterranean formation outside the perforation, through the perforation (see, 0044) so that the wellbores that are fluidly connected to the pump are 0048-0049). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to configure the perforations within known rate ranges to obtain the predictable result of developing an overall hydraulic strategy, which can result in decreased costs associated with fracturing the wells as well as improving the production of the wells.
As concerns claim 17, Demong et al. discloses the single pumping system as recited in claim 16, wherein the perforations in at least one of the wellbores are created using wireline-free actuation (coiled tubing, see 0029).
As concerns claim 18, Demong et al. discloses the single pumping system as recited in claim 16, wherein a predominance of the perforations in the wellbores are created using wireline-free actuation (0029) thereby enabling substantially continuous operation of the fluid pump to be conducted during one of a predominance of a duration of the fracturing job; as much as seventy percent of a duration of the fracturing job; as much as ninety percent of a duration of the fracturing job; as much as ninety-five percent of a duration of the fracturing job; or a substantial entirety of a duration of the fracturing job. (Examiner’s note: *The limitations following the “wireline free actuation” are examples of an intended use statements that fail to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of an assembly, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner notes that the apparatus and method disclosed by Demong et al. is entirely capable of the intended use statement. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).


As concerns claim 20, Demong et al. discloses a single pumping system for conducting a hydraulic fracturing job on a plurality of wellbores in a subterranean formation, the single pumping system comprising: a fluid pump 28 of known operating pump capacity, wherein the operating pump capacity is measurable in barrels per minute (the operating capacity would be an obviously “known” parameter of a given pump, a typical well pump could be measured in barrels per minute); 44Halliburton Ref: 2019-IPM-103496 U2 US Polsinelli Ref: 10050US-652766 one or more fluid couplings 24 that fluidly connect the pump with each of a plurality of cased wellbores 32 in a subterranean formation for providing pumped fracturing fluid to each of the wellbores concurrently during the hydraulic fracturing job; wherein each of the plurality of wellbores 32 has at least one perforation 33 through a casing of the wellbore but lacks to expressly disclose wherein each perforation has a known rate range within which fracturing fluid is required to be provided to the perforation to successfully fracture the subterranean formation outside the perforation, through the perforation; and wherein the wellbores constituting the plurality of wellbores that are fluidly connected to the pump are configured so that the pump provides fracturing fluid concurrently to each of the perforations within the known rate range of the respective perforation to successfully fracture the subterranean formation outside the perforation; nevertheless Wutherich discloses a method for conducting a hydraulic fracturing job wherein each perforation has a known rate range within which fracturing fluid is required to be provided to the perforation to successfully fracture the subterranean formation outside the perforation, through the perforation (see, 0044) so that the wellbores that are fluidly connected to the pump are configured so that the pump provides fracturing fluid to each of the perforations within the known rate range of the respective perforation to successfully fracture the subterranean formation outside the perforation (0048-0049). It would have been considered obvious to one of ordinary skill in .
Claims 2, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demong et al. and Wutherich, and further in view of US 2007/0277982 A1 (Shampine et al.).
As concerns claim 2, Demong et al., as modified, discloses the method as recited in claim 1, but lacks to expressly disclose wherein configuring the plurality of wellbores fluidly connected to the pump is at least in part by either or both: selection of wellbores that have appropriately sized perforations that facilitate the pump's operation in a damage avoidance mode; and preparation of perforations in the wellbores that are appropriately sized to facilitate the pump's operation in the damage avoidance mode.
Shampine et al. discloses a method for conducting a hydraulic fracturing job wherein configuring the plurality of wellbores fluidly connected to the pump is at least in part by either or both: selection of wellbores that have appropriately sized perforations that facilitate the pump's operation in a damage avoidance mode; and preparation of perforations in the wellbores that are appropriately sized to facilitate the pump's operation in the damage avoidance mode (see at least 0024, wherein Shampine et al. discloses that the pumps are “normally” operated well under maximum operating capacity, reasonably interpreted as “damage avoidance mode”). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to operate the pump’s operation below its operating capacity to obtain the predictable result of prolonging the operational life of the pumping equipment and preventing overload or damage to the components (i.e., transmission, etc., see 0024).
As concerns claim 7, Shampine et al. discloses the method as recited in claim 6, wherein the sustainable operating speed of the pump is less than a peak operating speed of the pump specified by the pump's manufacturer (0024)
see at least 0024, wherein Shampine et al. discloses that the pumps are “normally” operated well under maximum operating capacity, reasonably interpreted as “damage avoidance mode”). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to operate the pump’s operation below its operating capacity to obtain the predictable result of prolonging the operational life of the pumping equipment and preventing overload or damage to the components (i.e., transmission, etc., see 0024).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/886,041 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application, drawn to the same or similar subject matter, obviously encompass all of the limitations of the pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
US 2019/0091946 A1 (Painter et al.) discloses a single pumping system for conducting a hydraulic fracturing job on a plurality of wellbores in a subterranean formation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679